                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEGALFORCE RAPC WORLDWIDE                        Case No. 18-cv-00043-MMC (TSH)
                                         P.C.,
                                   8
                                                        Plaintiff,                        DISCOVERY ORDER
                                   9
                                                 v.                                       Re: Dkt. No. 79
                                  10
                                         CHRIS DEMASSA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On April 14, 2019, Plaintiff filed a motion to compel, which Judge Chesney referred to the

                                  14   undersigned the following day. ECF Nos. 79, 80. The motion is hereby reset for hearing on May

                                  15   23, 2019 at 10:00 a.m. in Courtroom A on the 15th floor. This order does not alter the briefing

                                  16   schedule under Local Rule 7. Further discovery disputes must be raised pursuant to the

                                  17   undersigned’s Discovery Standing Order, which is available at

                                  18   https://www.cand.uscourts.gov/tsh/standing-orders. Any questions should be directed to

                                  19   Courtroom Deputy Rose Maher.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: 4/18/2019

                                  24

                                  25
                                                                                                   THOMAS S. HIXSON
                                  26                                                               United States Magistrate Judge
                                  27

                                  28
